Citation Nr: 1541548	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for joint muscle pains of the bilateral lower extremities.



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971 with combat service in the Republic of Vietnam between September 1969 and August 1970.

These matters come before the Board of Veteran's Appeals (Board on appeal form a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2013, the Veteran presented sworn testimony during a video conference hearing in Chicago, Illinois, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In August 2013 and March 2014, the Board remanded the matter to the AOJ for further evidentiary development, including obtaining additional VA treatment records, and VA medical opinions.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder. Copies were provided to the Veteran, and his representative, in May 2015 and he was afforded 60 days to provide additional argument or evidence. The Veteran has not responded and the 60 days has elapsed.  

The issue of entitlement to service connection for a bilateral eye disability, to include as secondary to service connected posttraumatic stress disorder  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The more probative and competent evidence of record is against a finding that the Veteran's currently diagnosed bilateral lower extremity disability, to include bilateral arthritis of the knees, is related to his military service.  


CONCLUSION OF LAW

A bilateral lower extremity disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board initially finds that VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the instant case, notice was provided to the Veteran in October 2007, prior to the initial adjudication of his claim in January 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records. VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Additionally, the Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In August 2013, the Board remanded the claim for service connection for a bilateral lower extremity for a VA examination and to update VA treatment records from the Jesse Brown VA medical center. In compliance with the Board's directives in September 2013, the AOJ provided the Veteran with a VA examination and updated his VA treatment records.  In March 2014, the Board remanded the Veteran's claim as the VA examination provided in May 2014 was partially flawed.  Thus, the Board requested a VHA opinion which was completed and associated with the claims file in May 2015.  

In view of the foregoing, there has been at least substantial compliance with the Board's Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11, Vet. App. 268, 271 (1998).

Discussion of the Veteran's January 2013 Videoconference Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. Entitlement to a service connection for a disability of the bilateral lower extremities was identified as an issue at the hearing.  Information was elicited from the Veteran concerning the nature of this disability.  Such triggered the request for the September 2013 and May 2014 examinations and May 2015 VHA opinion.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159  (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, including evidence in electronic record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran can describe what he experiences (in this case, knee pain), he is not able to provide competent evidence as to the etiology of his knee pain or to attribute it to a particular diagnosis or any diagnosis at all. Providing such an opinion requires medical expertise in the identification of orthopedic disorders and the causes of such.  The Veteran and his representative have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2015).

Merits

The Veteran contends that he has had pain in the bilateral lower extremities since service which existed before and is unrelated to his 2005 post-service vehicle accident.

Regarding a current bilateral lower extremities disability, a May 2015 VHA expert identified on review of the Veteran's medical records that he is currently diagnosed with arthritis in both of his lower extremities.  Thus, the Board has found that the first element of service connection is met.

Regarding in-service incurrence of an injury or disease, the Board notes that the Veteran served in Vietnam and was awarded the Combat Infantry Badge (CIB).  The Board finds that the Veteran's testimony of his in-service combat conditions which include the Veteran jumping from helicopter and diving into foxholes is credible, and consistent with the circumstances of his combat.  See 38 U.S.C.A. § 1154 (West 2014).  In this circumstance, the incurrence of an in service injury, the Board finds the Veteran to be credible, and the second element of service connection is met.

However, regarding a relationship between the Veteran's current arthritis and his in-service injury, there is no medical evidence to support a medical nexus between the Veteran's current arthritis and his military service.  He was afforded a VA examination in September 2013 and March 2014 to address this precise question.  While the opinions in these examinations were both incomplete, the objective evidence including x-ray reports are probative when coupled with the subsequently obtained May 2015 VHA opinion.  The June 2014 examiner noted the Veteran diagnosis of arthritis from 1990 and speculatively in 1983.  Importantly, the VHA review of the claims file does not identify this arthritis as traumatic.  Instead, the VA examiner states that the Veteran's arthritis would be present in anyone at that age due to a subsequent injury and/or the natural degenerative processes that can occur in the knees.  In light of this history, she concluded it was more likely than not that the wear and tear of his post-service occupation caused his degenerative joint disease, not his military service.  There is no medical evidence to contradict this negative opinion with regard to the Veteran's lower extremities.  Without such evidence of a medical nexus, service connection cannot be granted.

Consideration has been given to the Veteran's contentions that his bilateral lower extremity disability is related to his military service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic changes, particularly in the context of specific x-ray findings.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly considered competent to report that he experiences symptoms relating to his bilateral lower extremities, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus. 

Finally, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases, the Veteran has complained of bilateral lower extremity pain however this complaint was nondescript.  When asked directly whether these symptoms were continuous, the Veteran's hedged his answer stating "yeah, I was hurting, yeah."  Similarly, there is no indication that the Veteran was diagnosed with arthritis of the bilateral lower extremities within one year of discharge.  Service connection cannot be granted for arthritis on a presumptive basis and the nexus element of Shedden/Caluza may not be met via continuity of symptomatology.

Accordingly, the Board finds that the claims of entitlement to service connection for a bilateral lower extremity disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral lower extremity disability, to include bilateral arthritis of the knees, is denied.



REMAND

Following the recommendation of the ophthalmologist in his May 2015 VHA opinion that a complete eye examination by an ophthalmologist is needed to establish a clear understanding of the Veteran's ophthalmic status, the Board finds that further development is warranted in the form of VA examination conducted by an ophthalmologist, to identify and determine any ophthalmic disability and the etiology of that disorder.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, outstanding VA treatment records from the Jesse Brown VA Medical Center, and any other VA facilities identified by the Veteran, should be obtained and added to the claims folder. (The Board notes the claims file currently includes records through April 2014, from the Jesse Brown VA Medical Center.)

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for a VA EXAMINATION TO BE CONDUCTED BY A OPHTHAMOLOGIST who is asked to identify any eye disabilities and determine their respective etiologies.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the VA evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

In providing a VA examination, the ophthalmologist attention is drawn to the October 21, 2014, VHA opinion which describes the Veteran's eye disabilities and the May 2015 VHA opinion provided by a VA ophthalmologist who requested a complete examination of the Veteran's eye to determine his ophthalmic status.

Specifically, the VA examiner is asked to opine as to two questions:

(A) Whether it is at least as likely as not that any identified eye condition was related to a documented in-service head injury and or combat condition which includes close proximity to exploding munitions or is otherwise etiologically related to the Veteran's active service.

(B) Whether it is at least as likely as not that any identified eye condition was caused or aggravated by his service connected PTSD.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a bilateral eye disability, to include as secondary to service connected posttraumatic stress disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


